DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.  Claims 1 and 23 have been amended. Claims 2, 6, 8-11, 13-17, 20, 27-33 have been canceled.  Claims 34-44 have been added.  Claims 1, 3-5, 7, 12, 18-19, 21-26, 34-44 are pending. All of the amendment and arguments have bene thoroughly reviewed and considered.  Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.   Accordingly, the rejections of the prior Office action are withdrawn from consideration.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment were found persuasive to withdrawn the rejections of the prior Office action.   The closest prior art has already been made of record.  No prior art  was found teaching or suggesting a mixture comprising multiple pairs of primers comprising the features recited therein wherein the multiple pairs of nucleic acid primers contain sequences that correspond to different portions of the genome of a Mycobacteria, wherein the multiple pairs contain nucleic acid primers that hybridize with portions of sequences of genes that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/CYNTHIA B WILDER/           Primary Examiner, Art Unit 1637